   Case 5:19-cv-01074-FMO-SHK Document 34 Filed 09/27/19 Page 1 of 1 Page ID #:613


   NAME,ADDRESS,AND TELEPHONE NUMBER OF ATTORNEYS)                                                              ~~~
   OR OF PARTY APPEARING IN PRO PER




   ATTORNEYS)FOR:

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA


 ~px~~ ~`9~~~y ~.~~~~~~                                                      CASE NUMBER:

                                                                                   S= ~- ~v~- ~~4-~~ ~- ~n~ ~- s~k
                                                             Plaintiff(s),
                                     v.
~v v~-t~i zrr~r~ , , Gc-~ ~f ~`~IV ~~N~ ,                                                   CERTIFICATION AND NOTICE
                                                                                              OF INTERESTED PARTIES
~~                                                          Defendant(s)                          (Local Rule 7.1-1)

 TO:     THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel ofrecord for
or party appearing in pro per, certifies that the following listed party(or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
 or recusal.

               (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                              PARTY                                                  CONNECTION /INTEREST




                                                           ~ . ti n                    ~~r-
                  ~~ ~ f ~
         Date                                              ignature


                                                         Attorney ofrecord for (or name of party appearing in pro per):




CV-30(05/13)                                          NOTICE OF INTERESTED PARTIES
